Citation Nr: 1536397	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  09-47 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure.

2.  Entitlement to an initial disability rating in excess of 30 percent for coronary artery disease associated with herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel



INTRODUCTION

The Veteran had active service in the United States Air Force from March 1961 to October 1983, including decorated wartime service in the Republic of Vietnam.

This case comes to the Board of Veterans' Appeals (Board) from July 2009 and June 2011 rating decisions, which, in pertinent part, denied service connection for hypertension but established such benefits for coronary artery disease, assigning a 30 percent disability rating, effective November 20, 2008.  

In a September 2014 decision, the Board upheld the RO's denial of service connection for hypertension.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (CAVC), which granted an April 2015 Joint Motion to vacate and remand the unfavorable determination to the Board for readjudication.  

In the wake of the CAVC Order, the Veteran submitted a May 2015 substantive appeal with respect to his coronary artery disease claim.  At that time, he also expressed a desire to testify before a Veterans Law Judge.  However, the Veteran has since withdrawn his hearing request and sought expedited Board review.  In light of his actions, the Board finds that both his hypertension and coronary artery claims fall within its appellate purview.  

Conversely, the Board finds that it does not have jurisdiction to consider the Veteran's request for a total disability rating based on individual unemployability (TDIU).  This issue, while raised in connection with his pending claim for an initial increased rating, was denied in a July 2013 rating decision, which he did not appeal.  As such, while cognizant of the tenets of Rice v. Shinseki, the Board finds that, in this case, the issue of TDIU has been effectively severed from its antecedent claim, and is therefore not on appeal.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (holding that, in general, the bifurcation of a claim is within VA's discretion and that, in particular, the issue of TDIU may be adjudicated separately from an increased rating claim, notwithstanding Rice, 22 Vet. App. at 453-54 (2009)).  

As discussed in further detail below, the issues that are on appeal must be REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Board, as noted in the Introduction, previously denied service connection for hypertension.  This denial was predicated, in pertinent part, on a set of March and June 2009 VA examinations, which indicated that the Veteran's hypertension was not a complication of his service-connected Type II diabetes mellitus.  Significantly, however, the physician who performed both VA examinations did not address whether the Veteran's hypertension was etiologically related to his Agent Orange exposure, which he presumably incurred in the course of his wartime deployment to the Republic of Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii) (2015).

As underscored by the parties to the April 2015 Joint Motion, the National Academy of Sciences has concluded that there is limited evidence that suggests an association between hypertension and exposure to the herbicide Agent Orange.  See April 2015 Joint Motion at 3 (citing Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2012 (2013)).  Accordingly, the parties have agreed that the Board erred by relying medical opinion evidence that did not address this particular theory of entitlement.  

The Board is obligated to ensure substantial compliance with the CAVC's Order, which encompasses the terms of the parties' Joint Motion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with a Court Order extends to the terms of the agreement struck by the parties that forms the basis of the Joint Motion to Remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (holding that the Board has a duty on remand to ensure compliance with the favorable terms stated in the Joint Motion or explain why the terms will not be fulfilled.)  As such, the Board has no discretion but to remand the Veteran's hypertension claim for a medical opinion to address whether there is, in fact, a correlation between his current diagnosis and his presumed in-service herbicide exposure.  Indeed, such development not only is required for the reasons outlined above, but also is necessary to fulfill the low statutory threshold triggering VA's duty to assist in claims where, as here, there is evidence that a current disability "may be related" to particular in-service event or injury.  See 38 U.S.C.A. § 5103A(d)(2)(B); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Additional development is also warranted with respect to the Veteran's appeal for an initial increased rating for coronary artery disease.  Notably, in his May 2015 VA Form 9, the Veteran called attention to "a recent test conducted at the Cincinnati, Ohio, VA Medical Center, which was not reviewed prior" to the initial rating decision, and which supports his claim for a higher evaluation.  The representative for the Veteran has since submitted a set of hand-written July 2010, May 2012, and July 2013 cardiac catheterization test results.  However, it is unclear whether such data represent the extent of the medical evidence referenced in support of the Veteran's claim.  Accordingly, to ensure that VA's duty to assist is met with respect to this issue, the Board finds that, on remand, all of the Veteran's outstanding VA medical records - that is, all such records dated from July 6, 2012 to the present - should be obtained and added to the electronic claims file.  See 38 C.F.R. § 3.159(c)(2) (2015); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the electronic claims file all inpatient and outpatient VA treatment records generated since July 6, 2012.  

All reasonable attempts should be made to obtain the Veteran's outstanding VA records.  If any records cannot be obtained after reasonable efforts have been exhausted, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After the development outlined above is completed to the extent possible, request a records review and medical opinion from the physician who conducted the March and June 2009 VA examinations (or another suitable clinician if that physician is unavailable).

The entire electronic claims file should be made available to, and be reviewed by, the reviewing clinician, and it should be confirmed that such records were available for review.

If the reviewing clinician determines that a physical examination is necessary, then one must be scheduled.

The reviewing clinician should specifically respond to the following questions: 

a)  Is it at least as likely as not (50 percent or greater) that the Veteran's current hypertension related to his in-service herbicide exposure?  In answering this question, the examiner is directed to presume that the Veteran was exposed to the herbicide Agent Orange in service.

b)  Is it at least as likely as not (50 percent or greater) that the Veteran's current hypertension related to any other aspect of his active service, including any disability incurred or aggravated therein?

A report of the clarifying opinion should be prepared and associated with the electronic claims file.  A complete rationale must be provided for the opinion rendered.  If the reviewing clinician cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why.

3.  Schedule the Veteran for a VA examination to ascertain the severity of his coronary artery disease.  The claims file (to include the hand-written July 2010, May 2012, and July 2013 cardiac catheterization test results) must be reviewed by the examiner.  All necessary tests should be accomplished and all necessary findings must be recorded, i.e., the workload (expressed in METs) results in dyspnea, fatigue, angina, dizziness, or syncope; or the left ventricular dysfunction with an ejection fraction of 30 to 50 percent, or less than 30 percent.  See 38 C.F.R. § 4.104, Diagnostic Code 7005 (2015).

4.  Then, after taking any additional development deemed necessary, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond. Thereafter, return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims (CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a final decision of the Board is appealable to the CAVC.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




